IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

 

AT NASHVILLE FILED
December 9, 2020 Session
JAN 28 2021

STATE OF TENNESSEE v. CRAIG DAGNAN Ce Appellate Courts
ec'd By

 

 

 

Appeal from the Circuit Court for Marion County
No. 9885v5_ Justin C. Angel, Judge

 

No. M2020-00152-CCA-R3-CD

 

TIMOTHY L. EASTER, J, concurring.

I concur fully with the conclusion reached by the majority that there was
overwhelming evidence to support the trial court’s decision to revoke Defendant’s
probation and to order Defendant to serve the balance of his six-year sentence in
incarceration. I write separately to simply express my belief that once a determination is
made that a defendant has violated the conditions of his or her probation, neither an
additional hearing nor any additional findings are statutorily mandated of a trial court to
determine the manner in which the original sentence should be served.’ Thus, there is no
opportunity for an abuse of discretion when a “second exercise of discretion” is not
required by either sections 40-35-310 or 40-35-311 of Tennessee Code Annotated.

By taking this position, I do not mean to suggest that a trial court has unfettered
discretion to do as he or she pleases after a probation violation is found. Furthermore, I
am aware that the practice of having an additional hearing to assist the trial court in
reaching the ends of justice is commonplace in Tennessee trial courts. I do not believe
such inquisition is wrong or ill-advised. Every circumstance is different and every
defendant’s achievements and failures are noteworthy. I simply just do not see that the

statutes mandate such an additional hearing. fy

ages pr EASTER, JUDGE

 

! Certainly this is not true of an original sentence to Community Correction where upon
revocation, resentencing must be conducted in compliance with Tennessee Code Annotated section 40-
35-210. T.C.A. 40-36-106(e)(4).